Citation Nr: 1506419	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  08-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee bursitis with scar.

2. Entitlement to a rating in excess of 10 percent for left knee arthritis.

3. Entitlement to a rating in excess of 10 percent for right foot pes planus with bunionectomy scar.

4. Entitlement to a rating in excess of 10 percent for left foot pes planus with bunionectomy scar.

5. Entitlement to a rating in excess of 10 percent for facial dermatitis.

6. Entitlement to a compensable rating for residuals of left second toe fracture.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD).

8. Whether new and material evidence has been submitted sufficient to reopened a claim of service connection for residuals of gunshot wound to the back, and if so, whether service connection is warranted.

9. Whether new and material evidence has been submitted sufficient to reopened a claim of service connection for erectile dysfunction, and if so, whether service connection is warranted.

10. Entitlement to an effective date prior to July 13, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979 and from September 1990 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2011 decisions issued by the Los, Angeles, California Department of Veterans Affairs (VA), Regional Office (RO).

As requested, the Veteran was scheduled for a Board hearing.  He did not appear at the hearing, but has requested that it be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing in November 2014, and was sent a letter to his last known address notifying him of the hearing.  The Veteran did not appear at the hearing, but in December 2014 called the RO to request that the hearing be rescheduled.  The Veteran explained that he had recently moved and did not get the letter notifying him of the hearing.  He provided his new address.

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§3.103(a) and (c), 19.9, 19.25, 20.704 (2014).   

The Board finds the Veteran has good cause for requesting a rescheduled hearing.  As videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

The Veteran is reminded to promptly update the VA with any future address changes.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference for the above listed issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




